767 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.RICHARD A. DAVIDSON AND MERLE R. JENKINS, DEFENDANTS-APPELLANTS.
NO. 84-1592
United States Court of Appeals, Sixth Circuit.
6/27/85

W.D.Mich.
AFFIRMED
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
BEFORE:  MILBURN, Circuit Judge; EDWARDS and BROWN, Senior Circuit Judges.
PER CURIAM.


1
Upon consideration of the briefs and record herein and after oral argument, the judgment of the district court is AFFIRMED for the reasons stated in the entered opinions of the district court.